In proceedings (a) for the judicial settlement of the accounts of the administrator of the goods, chattels and credits of Patrick A. Geary, deceased, and (b) for an award of compensation to the appellant, Hurlbert McAndrew, as attorney for Edward M. Geary, John J. Geary and Jeremiah P. Geary, from funds in the hands of the administrator of that estate, or in the hands of the administrator of the estate of Honoria Geary Moore, deceased, decree of the Surrogate’s Court of Westchester county, settling the accounts of the first named administrator, and order denying the application *778of Hurlbert McAndrew for an order, pursuant to section 231-a of the Surrogate’s Court Act, fixing and determining his compensation as such attorney, and directing payment from such funds of the amount of compensation awarded, with disbursements, unanimously affirmed, in so far as appealed from, without costs. No opinion. Present —■ Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.